Application of the appellant for a writ of error coram nobis to vacate ground of ineffective assistance of appellate counsel. *1049and order of this Court dated January 27, 1997 (People v Venechanos, 235 AD2d 561 [1997]), affirming a judgment of the Supreme Court, Kings County, rendered April 17, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Ritter, J.P., Santucci, Fisher and Dillon, JJ., concur.